A. LEON HIGGINBOTHAM, Jr., Circuit Judge,
dissenting in part.
Although I concur in the majority opinion insofar as it resolves the appeals of the Bituminous Coal Operators Association, No. 77-1876 and the Consolidation Coal Company, et al., No. 77-1907, I dissent from the majority’s reversal of the denial of a preliminary injunction in the appeal by the Buckeye Coal Company, No. 77-1992. As recognized in footnote 21 of the majority opinion, the Buckeye appeal was taken from the District Court’s order denying a preliminary injunction. A District Court order granting or denying a preliminary injunction will not be reversed in the absence of an abuse of discretion. See A. O. Smith Corp. v. F.T.C., 530 F.2d 515, 525 (3rd Cir. 1976).
The work stoppages, which are the immediate basis for the Buckeye as well as the other actions, have ceased. See Judge Weber’s Opinion of May 6, 1977; Joint Appendix, Vol. I, p. 86. Since Buckeye’s appeal involves a preliminary injunction, as opposed to the final injunctive relief involved in the Bituminous Coal Operator’s Association and Consolidation Coal Company actions, I believe the District Court’s denial of Buckeye’s motion for a preliminary injunction should be affirmed.